Citation Nr: 0620008	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  00-04 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the right elbow.

2.  Entitlement to service connection for degenerative 
changes of the right hand.

3.  Entitlement to a disability rating higher than 10 percent 
for degenerative changes of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1976. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in Washington, D.C. in February 2003.  A 
transcript of the hearing has been associated with the claims 
folder.

In June 2003, the Board remanded these issues to the VA 
Appeals Management Center, which in turn assigned the case to 
VA's Remand Team--located at the Cleveland, Ohio RO--for 
additional evidentiary development.  In addition to remanding 
these issues, the Board also decided the issue of entitlement 
to a 10 percent rating for a right wrist disability for the 
period from April 6, 1976, to March 4, 1999.  The Board's 
decision on that issue is final, so the issue will not be 
addressed further in this decision.  

Since this case was originally certified to the Board, the 
veteran has submitted multiple claims relating to issues not 
currently on appeal.  A June 2005 deferred rating includes 
issues of entitlement to service connection for a bilateral 
knee disability, diabetes, a sinus disorder, memory loss, and 
colorectal cancer, and entitlement to increased ratings for 
the right wrist, left ankle, cervical spine, hearing loss and 
tinnitus disabilities, as well as a claim for total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  The Board simply 
notes that those claims are not on appeal and will therefore 
not be addressed further in this decision.  They will be 
adjudicated by the RO upon return of the claim folder.  


FINDINGS OF FACT

1.  The veteran's degenerative changes of the right elbow are 
etiologically related to service.  

2.  The veteran's degenerative changes of the right hand are 
etiologically related to service.  

3.  The veteran's service-connected right shoulder disability 
is manifested by forward elevation and abduction limited by 
pain to the shoulder level [90 degrees].  


CONCLUSIONS OF LAW

1.  Degenerative changes of the right elbow were incurred as 
a result of active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Degenerative changes of the right hand were incurred as a 
result of active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for a 20 percent rating, but not higher, for 
a right shoulder disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 471a, Diagnostic Codes 5003, 
5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for degenerative 
changes of the right elbow and hand.  He is also seeking an 
increased disability rating for his service-connected right 
shoulder disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
mailed in November 2003 and November 2004, after its initial 
adjudication of the claims.  

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's service 
connection claims and his entitlement to a 20 percent rating 
for his right shoulder disability.  Therefore, no further 
development of the record is required with respect to these 
matters.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, or an effective date 
for an increased rating for right shoulder disability, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board's 
decision here is limited to the issues of entitlement to 
service connection and entitlement to an increased rating.  
The disability ratings and effective dates for the service 
connection claims, and the effective date for the increased 
rating will be assigned by RO.  The RO will have the 
opportunity to properly notify the veteran prior to its 
decision on these elements.  

While the veteran's service medical records were obtained and 
were apparently of record at the time of the Board's June 
2003 decision and remand, those records along with the 
veteran's original claim files were subsequently lost.  The 
Remand Team, the AMC and the RO have made extensive and 
unsuccessful efforts to locate the original claim files prior 
to returning the case to the Board.  In light of the absence 
of service medical records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained 
in more detail below, the Board finds that the absence of the 
veteran's service medical records is not material to his 
claims.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the veteran's entitlement to more than a 20 
percent rating for right shoulder disability.  Indeed, the 
veteran was informed by letter and by telephone of the loss 
of his claim files, and in November 2004, the veteran 
responded to a request to resubmit VA and private medical 
evidence in his possession by saying that he had provided VA 
with all the documentation that he intends to provide.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim for an increased rating.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the dominant arm warrants a 20 
percent rating if motion is limited at the shoulder level, a 
30 percent rating if motion is limited to midway between the 
side and shoulder level, or a 40 percent rating if motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.   
38 C.F.R. § 4.40 (2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7.


Analysis

Service Connection

The veteran is seeking service connection for degenerative 
changes of the right elbow and hand, which he claims are 
related to various in-service sports injuries.  

While the veteran's service medical records are no longer 
available, the Board's June 2003 decision contains a notation 
that the veteran's service medical records-of record at that 
time--indicated that the veteran's right wrist was fractured 
during a softball game in April 1974.  A splint was applied 
at that time.  The veteran has also testified that he injured 
his right hand and elbow playing handball in service, and 
that the treatment consisted of applying ice packs to these 
areas.  The Board finds that the veteran's testimony is 
credible and is consistent with other sports-related injuries 
apparently recorded in the service medical records, as noted 
in the June 2003 Board remand.

With respect to a current disability, the February 2005 and 
May 2005 VA examination reports indicate that the veteran 
currently has degenerative changes involving the 1st carpo-
metacarpal joint of the right hand, and the right elbow.  

In light of the presence of a current disability and in-
service injury with respect to both claims, the Board 
remanded these issues in June 2003 to obtain a medical 
opinion as to whether the veteran's current right hand and 
elbow disabilities were related to service.  The examiner 
opined that the veteran's current right shoulder impingement 
syndrome and degenerative joint disease of the right elbow, 
right wrist, and right hand are "at least likely not" due 
to injury and strain sustained while on active duty.  The 
Remand Team interpreted this as a negative opinion.  As will 
now be discussed, the Board disagrees.

While the February 2005 examiner's opinion is hardly a model 
of clarity, the Board believes that contextual clues within 
the opinion, as well as other findings included therein, 
support an interpretation of the opinion as positive with 
respect to nexus.  

The Board notes initially that, although the phrase "likely 
not,"--which is apparently how the Remand Team interpreted 
the opinion--has a clear meaning, the phrase "at least 
likely not" is essentially meaningless.  The Board believes 
that it requires a far shorter logical leap to conclude that 
the examiner simply omitted the two occurrences of "as" 
thus intending to repeat the phrase included in the Board's 
remand instructions, "at least as likely as not," than it 
does to attempt to read a conclusive statement into the 
phrase "at least likely not," and by so doing, assume that 
the examiner intended to reverse the meaning of the phrase 
used in the Board's instructions. 

The Board also notes the examiner's inclusion of the claimed 
right hand and elbow disabilities in the same category as the 
already service-connected right wrist and shoulder 
disabilities.  The examiner stated that they were all "at 
least likely not" due to injury and strain sustained while 
on active duty.  The instructions provided to the examiner by 
the Remand Team and by the Board's remand clearly indicated 
that the right wrist and shoulder were already service 
connected.  A conclusion by the examiner that none of these 
conditions was related to service would reasonably be 
expected to have elicited some explanation on the part of the 
examiner.  As there is no such explanation or attempt to 
distinguish the service connected from non service connected 
conditions in the opinion, the Board interprets the opinion 
as uniformly positive with respect to all of the listed 
conditions.

To the extent that any doubt remains as to the Board's 
interpretation of the examiner's opinion, the Board notes 
that, when, as here, there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

All elements necessary for service connection having been 
met, the Board concludes that service connection for 
degenerative changes of the right hand and elbow is in order.

Increased Rating Claim

The veteran is seeking a rating higher than 10 percent for 
his service-connected right shoulder arthritis.  He 
essentially claims that the symptomatology associated with 
the disability is more severe than is reflected by the 
current rating.  The veteran is right-hand dominant.

The veteran's right shoulder disability is currently assigned 
a 10 percent rating on the basis of X-ray evidence of 
arthritis with noncompensable limitation of motion under 
Diagnostic Code 5003.  

As noted above, a 20 percent rating is warranted if motion of 
the dominant arm is limited at the shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The Board interprets this 
criterion by reference to Plate I, which shows abduction and 
forward elevation of the shoulder to shoulder level as the 
equivalent of 90 degrees.  38 C.F.R. § 4.71a, Plate I (2005).

On VA examination in May 2005, the examiner measured forward 
elevation of the right shoulder to 180 degrees, or to 160 
degrees against the resistance of gravity.  However, motion 
from 90 degrees to 160 degrees was accompanied by pain.  
Similar findings were recorded for passive range of motion.  
The examiner noted no additional loss of motion after 
repetitive use.  Abduction of the right shoulder was also 
measured to 180 degrees; however, against the resistance of 
gravity, the veteran could abduct his shoulder to only 120 
degrees.  Abduction was also accompanied by pain from 90 
degrees to 120 degrees.  Passive abduction was slightly 
increased to 145 degrees, with pain also beginning at 90 
degrees.  

On VA examination in October 1998, the veteran had forward 
elevation and abduction of the right shoulder to 175 degrees.  
The point of onset of pain was not noted.

Based solely on the measured range of motion of the right 
shoulder on recent VA examinations, the criteria for a 20 
percent rating are not met.  On forward elevation and 
abduction, the veteran's range of motion exceeds 90 degrees.  
However, taking into consideration additional motion loss due 
to pain, which begins at 90 degrees on both forward elevation 
and abduction, the criteria for a 20 percent rating are 
approximated.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  
The Board also notes that a private physical examination 
conducted in March 2001 also disclosed that abduction of the 
right shoulder was limited to 90 degrees.  

Under Diagnostic Code 5201, the next higher rating of 30 
percent is authorized if forward elevation or abduction of 
the shoulder is limited to a point midway between the side [0 
degrees] and shoulder level [90 degrees].  Based on the 
evidence discussed above, there is no basis to find such 
limitation.  

The Board notes the veteran's complaint that, as a teacher, 
writing on the blackboard causes discomfort in his entire 
right upper extremity.  The February 2005 examiner stated 
that there would be additional limitation of range of motion 
due to lack of endurance and pain in the right arm after 
prolonged writing on the board; however the examiner could 
not state this additional limitation in terms of degrees, nor 
did he attempt to define prolonged.  Accordingly, the Board 
finds these observations to be speculative.  The veteran has 
also curtailed his leisure activities, such as sports, due to 
the right arm symptoms.  Despite this impairment, the Board 
notes that it is only the veteran's right shoulder that is 
being evaluated at this time.  Discomfort of the entire right 
upper extremity cannot all fairly be attributed to the right 
shoulder.  

Moreover, according to the May 2005 examiner, the veteran is 
able to drive to work a total of 30 to 45 minutes each way.  
The examiner also described the overall effect of the right 
shoulder disability as mild to moderate in terms of chores, 
shopping, exercise, sports, recreation, bathing, dressing, 
toileting and grooming.  The Board believes that mild to 
moderate impairment is entirely consistent with the current 
20 percent evaluation, especially in light of the fact that 
the veteran's range of pain-free motion, to 90 degrees, is in 
fact the entry point to the 20 percent level, and does not 
approach the requirements for a higher rating.  Thus, even 
considering additional impairment due to pain, fatigue, 
incoordination and weakness, the requirements for a 30 
percent rating are not more nearly approximated than those 
for a 20 percent rating.  

The Board has considered other diagnostic codes; however, 
there is no indication or contention of the veteran of 
ankylosis of the right shoulder, or of impairment of the 
humerus, clavicle, or scapula for purposes of ratings under 
Diagnostic Codes 5200, 5202, or 5203.  The 10 percent rating 
under Diagnostic Code 5003 is only for assignment in the 
absence of compensable limitation of motion, and can therefor 
not be combined with the 20 percent rating.  

For the reasons discussed above, the Board finds that an 
increased rating of 20 percent, but not higher, is warranted 
for the veteran's service-connected right shoulder 
disability.    

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right shoulder disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  




ORDER

Service connection for degenerative changes of the right 
elbow is granted.

Service connection for degenerative changes of the right hand 
is granted.

A 20 percent rating, but not higher, for a right shoulder 
disability is granted, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


